ORDER

PER CURIAM.
Jennifer Missey (Claimant) appeals from the decision of the Labor and Industrial Relations Commission (Commission) denying her claim for unemployment benefits. We have reviewed the briefs of the parties *761and the record on appeal and conclude that the Commission did not err in finding that Claimant left her employment voluntarily without good cause attributable to such employment. Quik ’N Tasty Foods, Inc. v. Div. of Employment Sec., 17 S.W.3d 620, 625 (Mo.App. W.D.2000). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).